Name: Council Regulation (EU) NoÃ 554/2010 of 24Ã June 2010 amending Regulation (EC) NoÃ 2488/2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  free movement of capital;  political framework
 Date Published: nan

 25.6.2010 EN Official Journal of the European Union L 159/1 COUNCIL REGULATION (EU) No 554/2010 of 24 June 2010 amending Regulation (EC) No 2488/2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Common Position 2000/599/CFSP of 9 October 2000 on support to a democratic FRY and the immediate lifting of certain restrictive measures (1), and to Council Common Position 2000/696/CFSP of 10 November 2000 on the maintenance of specific restrictive measures directed against Mr Milosevic and persons associated with him (2), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EC) No 2488/2000 of 10 November 2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him (3) confirmed certain restrictive measures in accordance with Common Positions 2000/599/CFSP and 2000/696/CFSP. (2) It is appropriate to align Regulation (EC) No 2488/2000 with recent developments in sanctions practice, on the one hand as regards the identification of competent authorities and on the other, as regards the Article on Union jurisdiction. (3) Regulation (EC) No 2488/2000 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2488/2000 is amended as follows: 1. Paragraph 2 of Article 2 is replaced by the following: 2. Any information that the provisions of this Regulation are being, or have been circumvented shall be notified to the competent authorities as indicated in the websites listed in Annex II and/or to the Commission.; 2. Article 3 is replaced by the following: Article 3 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 1, to the competent authorities of Member States as indicated in the websites listed in Annex II for the country where they are resident or located and shall transmit such information, directly or through the competent authority as indicated in the websites listed in Annex II, to the Commission; and (b) cooperate with that competent authority in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.; 3. Paragraphs 2 and 3 of Article 4 are replaced by the following: 2. The Commission shall be empowered: (a) to amend Annex I, taking into account decisions implementing Common Position 2000/696/CFSP, (b) on an exceptional basis, to grant exemptions to Article 1 for strictly humanitarian purposes, (c) to amend Annex II on the basis of information supplied by Member States. 3. Any request by a person for an exemption referred to in paragraph 2(b) or for an amendment of Annex I shall be made through the competent authorities as indicated in the websites listed in Annex II. The competent authorities of the Member States shall verify, to the fullest extent possible, the information provided by the persons making a request.; 4. The following Article is inserted: Article 8a 1. Member States shall designate the competent authorities referred to in Articles 2, 3 and 4 and identify them in the websites as listed in Annex II. Member States shall notify the Commission of any changes to the addresses of their websites listed in Annex II before such changes take effect. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, by 15 July 2010 and shall notify the Commission without delay of any subsequent amendment.; 5. Article 10 is replaced by the following: Article 10 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union.; 6. Annex II is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) OJ L 261, 14.10.2000, p. 1. (2) OJ L 287, 14.11.2000, p. 1. (3) OJ L 287, 14.11.2000, p. 19. ANNEX ANNEX II Websites for information on the competent authorities referred to in Articles 2, 3 and 4 and address for notifications and requests to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/SancionesInternacionales/Paginas FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/felelos_illetekes_hatosagok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/nl/Onderwerpen/Internationale_rechtsorde/Internationale_Sancties/Bevoegde_instanties_algemeen AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.mne.gov.pt/mne/pt/AutMedidasRestritivas.htm ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/en/about-us/what-we-do/services-we-deliver/business-services/export-controls-sanctions/ Address for notifications and requests to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in Common Foreign and Security Policy Unit A2. Crisis Response and Peace Building CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85 Fax (32 2) 299 08 73